EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the change and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiners amendment was given in an interview with Attorney Casey Campbell on March 24, 2021.

The claims have been amended as follows:

CLAIMS
	Claim 17, line: 3, replace “a shell;” with --a shell with an internal minimum certified surface;--.
	Claim 17, lines 7-13 replace “an inner surface that substantially matches a modified head model of the player’s head, where the modified head model is created by insetting an outer surface of an unmodified head model a predetermined amount, wherein the unmodified head model is created from a scan of the player’s head,” with --an inner surface that substantially matches a modified head model of the player’s head, wherein the modified head model is created by insetting an outer surface of an unmodified head model a predetermined amount, wherein the unmodified head model is created from a scan of the player’s head, and wherein the outer surface of the unmodified head model is adjusted relative to the minimum certified surface by moving 
	Claim 17, lines: 14-17 remove “; and wherein when the helmet is worn by the player prior to an impact being applied to the helmet, the at least one bespoke pad is initially compressed due to said insetting of the unmodified head model.” and replace with a period [.].
	Claim 20, line: 1, replace “claim 17” with --claim 23--.
	Claim 21, lines: 1-2, remove, “wherein the shell has an internal minimum certified surface, and”.
	Claim 22, lines: 1-2, remove, “wherein the shell has an internal minimum certified surface, and”.

	Claim 23, lines: 1-3 replace “claim 22, wherein the adjustment includes moving the unmodified head model towards either a frontal region of the helmet or a rear region of the helmet.” with --claim 17, wherein when the helmet is worn by the player prior to an impact being applied to the helmet, the at least one bespoke pad is initially compressed due to said insetting of the unmodified head model.--.

	Claim 24, lines: 1-2, remove, “wherein the shell has an internal minimum certified surface, and”.

	Claim 25, lines: 1-3, replace “the adjustment includes moving the unmodified head model towards either a frontal region of the helmet or a rear region of the helmet.” with -- the at least one pad member is adjusted based on impact data collected from a plurality of players who have a playing level that is the same as a playing level of the player.--.


	Claim 53, lines: 1-3, replace, “the shell has an internal minimum certified surface, and the shell” with --a size of the shell--.

	Claims 17-34 and 46-53 are allowed over the prior art of record.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art alone or in combinations teaches “wherein the outer surface of the unmodified head model is adjusted relative to the minimum certified surface by moving the unmodified head model towards a frontal region of the shell or a rear regions of the shell (claim 17); and said thickness dimensioned to ensure that the outer surface of the unmodified head scan does not extend into the minimum certified surface when the helmet is worn by the player in a pre-impact state (claim 28)”. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KHALED ANNIS/Primary Examiner, Art Unit 3732